Motion Granted and Order filed June 23, 2014.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-14-00417-CV
                                 NO. 14-14-00458-CV



                        IN RE ROBERT PRIMO, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               269th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2013-17078

                                      ORDER

      On May 30, 2014, relator Robert Primo filed a petition for writ of mandamus
in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. In his
petition, relator asks this court to compel the Honorable Dan Hinde, presiding
judge of the 269th District Court of Harris County, to vacate an order reinstating a
prior order striking relator’s request for a jury trial. On June 11, 2014, relator filed
a separate petition for writ of mandamus, asking this court to compel Judge Hinde
to vacate his original order striking relator’s request for a jury trial.

      On June 13, 2014, real parties in interest Porter Hedges LLP, John
Alexander Irvine, and Richard Blake Runions filed an unopposed motion to
consolidate the related mandamus proceedings. We GRANT the real parties’
motion, and order the original proceedings pending under our case numbers 14-14-
00417-CV and 14-14-00458-CV CONSOLIDATED.

      In addition, the court requests real parties in interest Porter Hedges LLP,
John Alexander Irvine, and Richard Blake Runions to file a response to relator’s
petition for writ of mandamus in No. 14-14-00458-CV on or before July 7, 2014.



                                     PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                            2